 1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT

 2                                                                    EASTERN DISTRICT OF WASHINGTON



                                                                       Oct 09, 2019
 3                                                                         SEAN F. MCAVOY, CLERK



 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    OHIO CASUALTY INSURANCE
      COMPANY, as subrogee of Apple              NO: 1:19-CV-3166-RMP
 8    Tree Construction, LLC,
                                                 ORDER OF DISMISSAL WITHOUT
 9                            Plaintiff,         PREJUDICE

10          v.

11    MUELLER INDUSTRIES, INC., et
      al.,
12
                              Defendants.
13

14         BEFORE THE COURT is the Plaintiff’s Notice of Voluntary Dismissal of

15   Case, ECF No. 11. Having reviewed the Notice and the record, the Court finds good

16   cause to approve dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. Plaintiff’s Notice of Voluntary Dismissal of Case, ECF No. 11, is

18               APPROVED.

19         2. Plaintiff’s Complaint is dismissed without prejudice.

20         3. All pending motions, if any, are DENIED AS MOOT.

21         4. All scheduled court hearings, if any, are STRICKEN.


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order, provide copies to counsel, and close this case.

 3         DATED October 9, 2019.

 4
                                                 s/ Rosanna Malouf Peterson
 5                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
